FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ROBERT ALLEN POYSON,                       No. 10-99005
         Petitioner-Appellant,
                                            D.C. No.
                v.                    2:04-cv-00534-NVW

 CHARLES L. RYAN,                             ORDER
        Respondent-Appellee.


                      Filed April 2, 2014

      Before: Sidney R. Thomas, Raymond C. Fisher,
           and Sandra S. Ikuta, Circuit Judges.


                           ORDER

   The order filed November 7, 2013 is AMENDED. The
order, as amended, reads as follows:

    Judge Thomas has voted to grant the petition for
rehearing en banc. Judge Ikuta has voted to deny the petition
for rehearing en banc and Judge Fisher has so recommended.

    The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to rehear the
matter en banc. The matter failed to receive a majority of the
votes of the nonrecused active judges in favor of en banc
consideration. Fed. R. App. P. 35(f).
2                     POYSON V. RYAN

   Appellant’s petition for rehearing en banc, filed April 12,
2013, is DENIED.

    Appellant’s petition for panel rehearing, filed April 12,
2013, remains pending. The panel will stay proceedings on
the petition for panel rehearing pending resolution of en banc
proceedings in McKinney v. Ryan, 730 F.3d 903 (9th Cir.
2013), rehearing en banc granted, 2014 WL 1013859 (Mar.
12, 2014).

   This opinion filed at 711 F.3d 1087 (9th Cir. 2013) is
amended, and an Amended Opinion was filed concurrently
with the original version of this Order.

    No further petitions will be entertained.

    The clerk shall stay the mandate.